Citation Nr: 9929298	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which denied the veteran's claim of entitlement to service 
connection for hearing loss.


FINDING OF FACT

The veteran's claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon review of the veteran's claims file, the Board finds 
that the veteran has submitted a plausible claim, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (noting that symptoms, not treatment, are the essence 
of continuity of symptomatology).  In this respect, the Board 
finds medical evidence of current bilateral hearing loss and 
evidence that the veteran was exposed to jet aircraft noise, 
on take off and landing, four to seven times a week, while 
serving aboard an aircraft carrier.  Also, the Board notes 
that the record indicates that the veteran was a salesman 
following service and that he had no other history of 
exposure to acoustic trauma after service.  Moreover, both 
the veteran and his spouse testified at the veteran's hearing 
before a traveling Member of the Board (conducted in August 
1999) that the veteran's hearing had gradually gotten worse 
since service.  (Transcript (T.) at 3-5).

  ORDER

The claim for service connection for bilateral hearing loss 
is well-grounded.


REMAND

Where a well grounded claim has been submitted, VA has a duty 
to assist the veteran in the development of facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly then, the issue of entitlement to service 
connection for bilateral hearing loss will not be decided 
pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-January 1999 
treatment records or audiological 
evaluations, VA or private, associated 
with the veteran's bilateral hearing 
loss, should be obtained by the RO and 
incorporated into the claims file.

2.  A VA audiological evaluation should 
be scheduled and conducted in order to 
determine the nature and etiology of the 
veteran's bilateral hearing loss.  All 
suggested studies should be performed. 
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current bilateral 
hearing loss is related to the veteran's 
service, including exposure to jet 
aircraft noise while aboard an aircraft 
carrier.

The claims files and a separate copy of 
this remand must be made available to and 
be reviewed by the examiner in 
conjunction with the audiological 
evaluation.

The veteran should be advised that 
failure to report for the scheduled 
audiological evaluation may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
audiological evaluation report to ensure 
that it is in complete compliance with 
this remand, including all requested 
findings and opinions.  If not, the 
report should be returned to the examiner 
for corrective action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the audiological evaluation report.  If 
the veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of actions taken on the 
veteran's claim and the reasons and bases 
for such actions.  The applicable 
response time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












